Citation Nr: 0908323	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-35 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for lumbar spine 
degenerative joint disease, claimed as lower back pain, and 
if so, whether service connection is warranted.

2.  Entitlement to service connection for a bilateral knee 
condition. 

3.  Entitlement to service connection for a right shoulder 
condition.


REPRESENTATION

Appellant represented by:	THE AMERICAN LEGION


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from June 1981 to July 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The issues of service connection for lumbar spine 
degenerative joint disease on the merits, and of service 
connection for bilateral knee condition and right shoulder 
condition, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In July 2002, the RO denied the veteran's reopened claim 
for service connection for lumbar spine degenerative joint 
disease (claimed as lower back pain).  The veteran did not 
appeal.

2.  Since then, evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim has been 
received. 


CONCLUSIONS OF LAW

1.  The July 2002 RO decision denying service connection for 
lumbar spine degenerative joint disease (claimed as lower 
back pain) is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2008).

2.  The criteria to reopen the claim for service connection 
for lumbar spine degenerative joint disease, claimed as lower 
back pain, are met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Lumbar spine

The Veteran claims that service connection is warranted for a 
lower back disorder and appeals the March 2004 RO decision 
denying service connection for a lower back disorder.  She 
argues that a VA physician has related her lower back 
condition to service.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Arthritis may be presumed to have been incurred in service if 
it is manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

The Board denied service connection for a back disability 
claimed as back pain in February 1994.  Back pain had been 
shown in service, but the Veteran's spine was normal on 
examination prior to service discharge and private and VA 
examiners post-service had not been able to determine an 
etiology for the Veteran's back complaints.  At that time, 
the Board found that a chronic back disability was not 
present in service, on service discharge, or on post service 
private and VA examinations.  That Board decision is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2008).

The RO denied service connection for lumbar spine 
degenerative joint disease (claimed as lower back pain) in 
July 2002.  It had reopened the claim because evidence of 
lumbar spine degenerative joint disease had been submitted.  
There were VA impressions in 2001 of chronic low back pain, 
degenerative joint disease of the lumbar spine with left 
sciatica.  However, the RO denied the claim because a VA 
examiner in July 2002 had indicated that the current symptoms 
of low back and left leg pain were not related to those in 
service.  The RO notified the veteran of its decision by 
letter dated July 11, 2002.  She did not appeal; therefore, 
the July 2002 rating decision is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

If new and material evidence is received, a claim will be 
reopened.  38 U.S.C.A. § 5108.  Under 38 C.F.R. § 3.156(a), a 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 

For the purpose of determining if evidence is new and 
material, its credibility is presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

The veteran applied to reopen her claim in August 2003.  For 
evidence to be new and material evidence based on the 
circumstances of this case, it would have to show a nexus 
between a currently diagnosed low back disorder and service.  
See Evans v. Brown, 9 Vet. App. 273 (1996) (new and material 
evidence must make up for evidentiary deficiency previously 
existing).  New and material evidence has been received.  A 
January 2004 letter from a VA physician indicates that she 
reviewed the Veteran's service medical records and that the 
Veteran continued to have flares of low back pain and has 
spinal stenosis shown on a CT scan in December 2002.  A May 
2005 letter from that VA physician indicates that review of 
the Veteran's service medical records reveals that the 
Veteran's complaints of low back pain began while she was in 
service.  Together, this evidence is new and material.  It 
generally provides a nexus between current lumbar spine 
disease and service.  Accordingly, the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).  As such, the claim must be reopened.  Prior to a 
final decision on this claim, however, additional development 
is required.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for lumbar spine degenerative joint 
disease, claimed as lower back pain, is reopened.  To this 
extent only, the appeal is granted.


REMAND

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that she is afforded every possible 
consideration.

There is a December 1991 Social Security Administration form 
of record indicating that the Veteran applied for SSA 
benefits.  All records from SSA should be obtained, as they 
may contain evidence relevant to the claims.  

Also, VA examinations should be obtained for both the lower 
back and knee claims.  There is evidence of back and knee 
treatment in service, and there is evidence of a current 
disorder of the lumbar spine and that the Veteran may have 
current knee disability.  Regarding the knees, a VA physician 
wrote a letter in January 2004 indicating that review of 
service medical records revealed knee pain began while the 
Veteran was in service.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all 
records which SSA considered in 
conjunction with a SSA claim which was 
before it in 1991, as well as the SSA 
decision itself.  

2.  Thereafter, schedule the Veteran 
for a VA orthopedic examination.  
Provide the examiner with the claims 
file.  All necessary special studies or 
tests are to be accomplished.  The 
examiner is to review the claims 
folder, including the service medical 
records, and all post-service records.  

The examiner should provide a diagnosis 
for all current back and knee disorders 
found to be present.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that any current bilateral 
knee disorder had its onset during 
active service or is related to any in-
service finding or event.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that any current low back 
disorder had its onset during active 
service or is related to any in-service 
finding or event.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Finally, readjudicate the Veteran's 
pending claims in light of any additional 
evidence added to the record.  If the 
benefits sought on appeal remain denied, 
the Veteran and her representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


